DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The Office Action is in response to the application filed January 22, 2021. Claims 1-17 are being examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,610,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a subcutaneous injection formulation to be administered at a local site of a subject, comprising: a curcumin; and a pharmaceutically acceptable polyoxyethylene castor oil derivative; wherein, the weight ratio of the curcumin to the polyoxyethylene castor oil derivative is 1:8~1:500; the pharmaceutically acceptable polyoxyethylene castor oil derivative and the curcumin together form a plurality of curcumin-containing micelles, and the hydrophilic-lipophilic balance value (HLB value) greater than 10. The instant claims are drawn to a pharmaceutical composition to be administered at a local site, comprising micelle encapsulating curcumin, wherein said drug-containing micelles are a microstructure formed by a pharmaceutically acceptable polyoxyethylene, and the hydrophilic-lipophilic balance value (HLB value) of the polyoxyethylene is greater than 10. The instant invention does not specifically teach the composition to be administered subcutaneously as required by the patented claims. The pharmaceutical composition of the instant invention is to be administered at a local site. One of ordinary skill in the art would have found it obvious that administration to a local site would embrace subcutaneous injections. The two inventions overlap highly in scope and are obvious over one another.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

 	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Frautchy (US 2009/0324703) of record.
 	 Frautchy teaches curcuminoid formulations having enhanced bioavailability are provided and comprise a curcuminoid, antioxidant, glucuronidation inhibitor, and water-soluble, pharmaceutically acceptable inhibitor (abstract).
 	Frautchy teaches examples of curcuminoids include curcumin, tetrahydrocurcumin, demethoxycurcumin, bisdemethoxycurcumin, curcumin esters (which function as prodrugs), and mixtures thereof.  The combination of curcumin and its metabolite, tetrahydrocurcumin, is particularly effective [0022].  
 	The curcuminoid is solubilized using any of a number of water-solubilizing carriers. “Water solubilizing carrier refers to an agent, composition, compound, or medium that provides a curcuminoid in a more water-soluble or water-dispersible form, or that interacts with the curcuminoid to impart greater water solubility or dispersibility. Categories of carriers include lipid micelles and microencapsulated oils [0031].
 	Frautchy teaches lipids micelles containing a curcuminoid can be made with any of a variety of lipids.  Examples include (i) fatty acids, e.g., stearic acid; (ii) phospholipids, for example, phosphoglycerides, e.g., phosphatidyl choline ("PC"), phosphatidylethanolamine, phosphatidylinositol; (iii) bile acids, e.g., deoxycholic acid 
 	Furthermore, Frautchy teaches there are many ways to prepare SLN formulations.  As but one general example, one can use hot homogenation in which a lipid is heated to about 10 degrees over its melting temperature; a lipophilic drug is added and dissolved in the lipid; surfactant is added at a 1:1 to 2:1 surfactant-to-lipid ratio; and the combination is cooled and then dispersed by sonication (typical particle size: 100 mm).  Such a method scales up easily.  (In contrast, evaporation methods are harder to scale up.) In general, for surfactants such as lecithin, deoxycholate, taurocholate, or commercial surfactants such as Tureen 80 and polyoxyethylene hydrogenated castor oil (Cremaphor), increasing the surfactant-to-lipid ratio to 1.5, 1.75, or even 2:1 tends to reduce the particle size and improve absorption [0042].  

The ratio of the two components of the composition, would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal ratios of components because concentrations of the claimed components are art-recognized result effective variables which would have been routinely determined and optimized in the pharmaceutical art. Absent secondary consideration, generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-17 are not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627